DETAILED ACTION
 
      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, 
“…….., a vehicle control unit controlling operation of the vehicle as a function of this return value, the computer-based system being configured to implement a method comprising the following steps: 
using a first simulator to simulate an execution of a function model of the vehicle function by the server without use of the server, without use of the vehicle control unit, without use of a data connection network, and without use of a connectivity control unit that is configured to control data communication between the server and the vehicle control unit over the data connection network; 
determining, based on the simulation using the first simulator, whether implementation of the vehicle function using the server provides an added value compared to implementation of the vehicle function locally on the vehicle without the server; and 
based on a result of the determination being that the added value is provided, using a second simulator to test the vehicle function by executing the function model on the server by which the server performs the data communication over the data connection network with the connectivity control unit to provide input to the vehicle control unit, in response to which the vehicle control unit provides an output for the controlling operation of the vehicle, 
wherein: 
the output is transmitted to a hardware-in-loop (HiL) simulator that simulates the operation of the vehicle with models; and 
the test is performed while an information chain between the vehicle control unit and the server is systematically influenced.”
Applicant’s specification in several paragraphs require and calls for use an execution of a function model of the vehicle function by the server; call for use of the server; calls for use of the vehicle control unit; calls for use of a data connection network; and calls for use of a connectivity control unit.
In addition, applicant’s specification at the heading and the section under the title, “Field” call for “The present invention relates to a computer-based system for testing a server-based vehicle function. 
See also applicant’s specification at
“(28) is implemented via a simulation model (23) of the mobile telephony connection. The MiL tests run on a computer without control unit hardware and cloud server. This makes it possible to examine the interfaces for completeness and to test various 20 scenarios such as, e.g., the effects of a signal interruption or a variable latency period. The latter may be implemented by varying the influence variables (parameters) in the simulation model of the mobile telephony network. Using this method, it is possible to verify whether the cloud-based functions achieve the25 added value by using cloud information. For this purpose, the cloud data (29) are modeled as input for the simulation model of the cloud-based function.   Within the scope of the second subprocess (12), all components from control unit (34) to connectivity control unit (35) and the99379088.1 6 Substitute Specification mobile telephony network to server (30) are subjected to an application-specific test in the HiL test environment shown in Figure 3.  Thus it is possible to test the overall system with respect to various influence factors without a test vehicle. 
5 For this purpose, the function model is simulated on server (30). Server (30) is networked with connectivity control unit (35) via a mobile telephony connection (33). “
Still further, the specification recites, 
“30). The cloud information (39) that is required for the cloud-15 based function is stored on server (30). In this subprocess  (12), the entire information chain from control unit (34) to the cloud-based function on server (30) may be examined systematically. This method makes it possible to evaluate the effect of the real mobile telephony connection on the 20 functionality of the cloud-based function. Server (30), on which the cloud-based function (31) runs, may be located in a different geographic area such as e.g. a different building or even another country. The control unit (34) to be tested, the connectivity control unit (35) as well as the HiL simulator (37)25 may be situated in particular in mobile fashion, for example in a test vehicle….”
These limitations contradict each other.  That is at one time the claim requires that there is “…an execution of a function model of the vehicle function by the server without use of the server, without use of the vehicle control unit, without use of a data connection network, and without use of a connectivity control unit…”  Then at another time the claim limitations call for use an execution of a function model of the vehicle function by the server; call for use of the server; calls for use of the vehicle control unit; calls for use of a data connection network; and calls for use of a connectivity control unit.
As such the claim limitations are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor
	The rest of the claims are rejected for depending on a rejected base claim.

Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
 Claim 10 recites, 
“…….., a vehicle control unit controlling operation of the vehicle as a function of this return value, the computer-based system being configured to implement a method comprising the following steps: 
using a first simulator to simulate an execution of a function model of the vehicle function by the server without use of the server, without use of the vehicle control unit, without use of a data connection network, and without use of a connectivity control unit that is configured to control data communication between the server and the vehicle control unit over the data connection network; 
determining, based on the simulation using the first simulator, whether implementation of the vehicle function using the server provides an added value compared to implementation of the vehicle function locally on the vehicle without the server; and 
based on a result of the determination being that the added value is provided, using a second simulator to test the vehicle function by executing the function model on the server by which the server performs the data communication over the data connection network with the connectivity control unit to provide input to the vehicle control unit, in response to which the vehicle control unit provides an output for the controlling operation of the vehicle, 
wherein: 
the output is trasmitted to a hardware-in-loop (HiL) simulator that simulates the operation of the vehicle with models; and 
the test is performed while an information chain between the vehicle control unit and the server is systematically influenced.”
These limitations contradict each other.  That is at one time the claim requires that there is “…an execution of a function model of the vehicle function by the server without use of the server, without use of the vehicle control unit, without use of a data connection network, and without use of a connectivity control unit…”  Then at another time the claim limitations call for use an execution of a function model of the vehicle function by the server; call for use of the server; calls for use of the vehicle control unit; calls for use of a data connection network; and calls for use of a connectivity control unit.
As such there is a gap in the method steps, as such the claim are incomplete for omitting essential elements, such omission amounting to a gap between the elements.  
	The rest of the claims are rejected for depending on a rejected base claim.

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive.
Applicant’s drawings show that added “cable harness (36)” is clear and not fuzzy.  But the rest of the drawings are fuzzy and are objected.
	Applicant argues regarding the 102 rejection that the prior art, Sebastian does not read on the claims.  The argument is moot in view of the new rejections not depending on Sebastian.
	Applicant argues regarding the 103 rejection that the prior art, Sebastian and Dan singly or combined does not read on the claims.  The argument is moot in view of the new rejections not depending on Sebastian or Dan.
The limitations in the claims contradict each other.  That is at one time the claim requires that there is “…an execution of a function model of the vehicle function by the server without use of the server, without use of the vehicle control unit, without use of a data connection network, and without use of a connectivity control unit…”  Then at another time the claim limitations call for use an execution of a function model of the vehicle function by the server; call for use of the server; calls for use of the vehicle control unit; calls for use of a data connection network; and calls for use of a connectivity control unit.
As such the claim limitations are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor

					Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/RONNIE M MANCHO/Primary Examiner, Art Unit 3664